Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-12-00733-CV

           IN RE PREMIER PAIN CONSULTANTS, P.A., and Dmitriy Buyanov, M.D.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 31, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On October 30, 2012, Relators In re Premier Pain Consultants, P.A. and Dmitriy

Buyanov, M.D. filed a petition for a writ of mandamus. On November 19, 2012, the real party in

interest filed a response to the petition. On December 14, 2012, the relators filed a motion to

dismiss this mandamus proceeding stating that all matters in the underlying cause have been

fully compromised and settled. Accordingly, the petition for a writ of mandamus is DISMISSED

with prejudice. See TEX. R. APP. P. 42.1(a); 52.8.


                                                             PER CURIAM




1
  This proceeding arises out of Cause No. 2012-CI-05629, Yurii Borshch, M.D. v. Premier Pain Consultants, P.A.,
et. al., pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe,
presiding. However, the order complained of was signed by the Honorable Renée F. McElhaney presiding in the
73rd Judicial District Court, Bexar County, Texas.